Case 1:21-cr-00118-RCL Document 95 Filed 09/15/21 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
Vv. Case No. 1:21-cr-118-RCL-1
ERIC MUNCHEL,

Defendant.

 

ORDER

Before the Court’s defendant Eric Munchel’s Unopposed Motion to Transfer to An
Alternative Third-Party Custodian [83] and the Sealed Declaration under penalty of perjury of the
defendant’s proposed custodian [84]. Upon consideration of the motion and underlying record,
the Court hereby GRANTS the defendant’s motion. Accordingly, it is ORDERED that the
defendant will be placed into the custody of the custodian at the address listed in the sealed
declaration [84].

IT IS SO ORDERED.

“Cgen Init

/ - ———
Date: Ales lr Royce C. Lamberth
United States District Judge
